Citation Nr: 1132318	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  05-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2005 the Veteran withdrew his request for a hearing before a Veterans Law Judge.

In an October 2008 decision, the Board denied the Veteran's claim for service connection for DDD of the lumbar spine.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's October 2008 decision.  The joint motion states that the Board failed to discuss the Veteran's assertions of continuity of symptoms ever since a back injury in service.

In a March 2010 decision, the Board again denied the Veteran's claim for service connection for DDD of the lumbar spine.  The Veteran again appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued an order which granted a March 2011 joint motion of the parties, for remand and to vacate the Board's March 2010 decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The March 2011 joint motion states that a June 2008 VA medical opinion is inadequate.  It notes that the June 2008 VA examiner stated that the Veteran did not have leg radiation of his back pain during service.  As pointed out by the March 2011 joint motion, a November 1991 service treatment record states that the Veteran had back pain that radiated down into the left thigh and leg.  Accordingly, a new opinion regarding the etiology of the Veteran's DDD of the lumbar spine should be obtained.  

The Veteran has reported lumbar spine treatment in 2003 from private physicians, Dr. Blane and Dr. Naftalis.  No attempt has been made to obtain copies of the Veteran's medical treatment from these doctors.  Such records should be obtained and made a part of the Veteran's record.  38 C.F.R. § 3.159(c)(1).  

The record indicates that the Veteran submitted a copy of an April 2003 operative report regarding his lumbar spine surgery.  The Board notes that a June 2005 statement of the case states that the April 2003 operative report was considered.  Unfortunately this record does not currently appear to be contained in the Veteran's claims file.  The Veteran should be requested to submit another copy of the April 2003 operative report.

The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate authorization forms so that development requests for records from Dr. Blane and from Dr. Naftalis, as well for any other providers that have treated him for a low back disability, may be properly requested.  All documents obtained should be associated with the Veteran's claims file.

2.  Request that the Veteran submit another copy of his April 2003 lumbar surgery operative report.

3.  Obtain the Veteran's VA medical records dated from July 2005 to present.

4.  When the above actions have been accomplished, send the Veteran's claims file for examination by a neurosurgeon or an orthopedic spine surgeon.   Upon a review of the record the specialist should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current low back disorder is causally or etiologically related to the report of a low back injury in service, or is otherwise directly related to his military service?

The examiner should discuss the November 1991 service treatment record which documents a low back injury and complaints of pain, including radiation of the pain down the left thigh and leg.  The examiner should also take note of the remainder of the service treatment records and the post-service medical records.  If the specialist finds that the current low back disability is not related to military service, the examiner should identify the more likely cause of the current low back disability.

Additionally, in forming the opinion, the examiner must contemplate the various statements by the Veteran in describing his symptoms, including the assertions by the Veteran that he has had low back pain continuously since the injury in service. 

5.  After the above development has been accomplished, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



